Beck, J.
1. Where property levied on -under a mortgage fi. fa. is sold under the provisions of the Civil Code, §§ 5463, 5464, an order for the sale having been duly granted upon a petition therefor by the ’ plaintiff in such fi. fa., he can not complain that in proceedings to distribute the funds arising from the sale the court in which the proceedings are had awards a portion of the funds to the holder of a mortgage of an older date, which created a lien upon the property sold, although the *517mortgage last referred to lias not been foreclosed. Welsh v. Lewis, 71 Ga. 387.
Argued May 19,
Decided November 14, 1908.
Money rule. Before Judge Ellis. Fulton superior court. August 10, 1907.
James L. Key, for plaintiff in error.
O. J. Haden, G. L. Pettigrew, and J. A. Boylcin, contra.
2. A sale under the provisions of the sections referred to in the foregoing headnote divests all liens in the property sold, and the liens so divested attach to the money raised by the sale. Welsh v. Lewis, supra.

Judgment affirmed.


All the Justices concur.